Exhibit 10.7.2
DIRECTORS AND EXECUTIVE OFFICERS PARTY TO INDEMNIFICATION AGREEMENTS
     Schedule identifying agreements, entered into between the Company and each
of the following persons, substantially identical to the Form of Indemnification
Agreement constituting Exhibit 10.1.1 to the Company’s Current Report on Form
8-K (File No. 001-33217):

1.   Noam Gottesman   2.   Ian G.H. Ashken   3.   Martin E. Franklin   4.  
James N. Hauslein   5.   Pierre Lagrange   6.   William P. Lauder   7.  
Emmanuel Roman   8.   Peter A. Weinberg   9.   Simon White   10.   Alejandro R.
San Miguel   11.   Jeffrey M. Rojek

 